Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Yuliana Munthe, ) Date: March 25, 2009
)
Petitioner, )
)

-V.- ) Docket No. C-09-84

) Decision No. CR1933
The Inspector General. )
)

DECISION

The request for hearing of Petitioner, Yuliana Munthe, is dismissed pursuant to 42
C.F.R. § 1005.2(e)(1).

I. Background

The Inspector General for the U.S. Department of Health and Human Services (the
1.G.) notified Petitioner by letter dated June 30, 2008, that she was being excluded
from participation in Medicare, Medicaid, and all federal health care programs as
defined in section 1128B(f) of the Social Security Act (Act) (42 U.S.C. § 1320a-
7b(f)). The I.G. advised Petitioner that her exclusion was pursuant to section
28(b)(4) of the Act (42 U.S.C. § 1320a-7(a)(1)) because her license to practice
medicine or provide health care as a nurse assistant in the State of California was
revoked, suspended, or otherwise lost or was surrendered while a formal
disciplinary proceeding was pending before the California Department of Health
Services for reasons bearing on her professional competence, professional
performance, or financial integrity. The I.G. further advised Petitioner that her
exclusion would remain in effect until she is reinstated by the Office of Inspector
General and that to be eligible for reinstatement, she must regain her license as a
nurse assistant in the State of California. I.G. Exhibit (1.G. Ex.) 1.

Petitioner requested a hearing before an administrative law judge (ALJ) by letter
dated October 23, 2008. I.G. Ex. 5. The case was docketed and assigned to me
for hearing and decision on November 14, 2008. On November 26, 2008, I
convened a prehearing conference by telephone, the substance of which is
memorialized in my Order dated November 26, 2008. During the conference, I
explained to Petitioner that she could retain counsel to represent her and I
described how the proceedings before me would progress. The I.G. asserted
during the prehearing conference that I do not have jurisdiction because Petitioner
did not file her hearing request timely. I explained to Petitioner that if the hearing
request was untimely, I must dismiss it. Accordingly, I established a briefing
schedule to permit the L.G. to file a motion to dismiss or an alternative motion for
summary judgment, a response by Petitioner, and a reply, if any, by the LG.

On December 23, 2008, the LG. filed a motion to dismiss the request for hearing
on grounds that the request for hearing was not timely filed and an alternative
motion for summary judgment, with six exhibits (I.G. Exs. 1-6) and Attachment
A. Petitioner’s response to the I.G. motion was due January 31, 2009. No
response was received from Petitioner and on February 11, 2009, I ordered that
Petitioner show cause not later than February 27, 2009, why this case should not
be dismissed for abandonment. On March 3, 2009, my office received a one-page
letter from Petitioner dated January 20, 2009. The envelope with Petitioner’s
letter had no visible postmark. Petitioner’s January 20, 2009 letter was identical to
her October 23, 2008 hearing request, except for the “regarding” line. I have
marked Petitioner’s January 20, 2009 letter ALJ Ex. 1 for ease of reference.
Although Petitioner’s January 20, 2009 letter was not responsive to my Order to
Show cause, I accept it as evidence that Petitioner did not intend to abandon her
appeal. My office provided a copy of ALJ Ex. | to counsel for the LG. as there
was no indication on the face of the letter that Petitioner had done so. The I.G.
advised me by electronic-mail on March 9, 2009, that the LG. waived filing a
reply to Petitioner’s January 20, 2009 letter. I admit as evidence IG. Exs. 1
through 6 and ALJ Ex. 1.

IL. Discussion

A. Findings of Fact
The following findings of fact are based upon the uncontested and undisputed
assertions of fact in the pleadings and the exhibits admitted. Citations may be
found in the analysis section of this decision if not included here.
1. The I.G. notified Petitioner by letter dated June 30, 2008, that she was

being excluded from participation in Medicare, Medicaid, and all federal
health care programs pursuant to section 1128(b)(4) of the Act. I.G. Ex. 1.
2. The June 30, 2008 LG. notice advised Petitioner that she could request a
hearing before an ALJ by submitting a written request within 60 days of her
receipt of the .G.’s notice. I.G. Ex. 1.

3. The presumed date of receipt by Petitioner of the I.G.’s notice of exclusion
dated June 30, 2008 is July 5, 2008, which is five days after the date on the
1.G.’s notice.

4. Petitioner requested a hearing by an ALJ by submission dated October 23,
2008, which is more than 60 days after her presumed receipt of the I.G.’s
notice of exclusion.

B. Conclusions of Law

1. Pursuant to 42 C.F.R. § 1005.2(c), a request for hearing must be filed
within 60 days of the date on which the notice of exclusion is received by
the person to be excluded and there is a rebuttable presumption that the date
of receipt is five days after the date of the notice.

2. Petitioner has not rebutted the presumption that she received the I.G.’s
notice of exclusion on July 5, 2008, five days after the June 30, 2008 date
on the notice.

3. An ALJ is required to dismiss a hearing request that is not timely filed. 42
C.F.R. § 1005.2(e)(1).

4. Petitioner’s request for hearing must be dismissed.
C. Issue

Whether Petitioner’s request for hearing must be dismissed because
it was not filed timely.

D. Analysis

The L.G. notified Petitioner by letter dated June 30, 2008, that she was being
excluded from Medicare, Medicaid, and all federal health care programs pursuant
to section 1128(b)(4) of the Act. The notice was mailed to Petitioner at 1565
Shedden Drive, Loma Linda, California 92354-1732, the same address that was on
the letterhead of Petitioner’s hearing request dated October 23, 2008 and on
Petitioner’s January 20, 2009 letter. 1.G. Ex. 1; ALJ Ex. 1.
The regulations are clear that a request for hearing must be filed in writing within
60 days of receipt of the notice of exclusion. The date of receipt of the notice is
presumed to be five days after the date of the notice, unless there is a reasonable
showing to the contrary. 42 C.F.R. § 1005.2(c). In neither her hearing request of
October 23, 2008 nor her January 20, 2009 letter, does Petitioner dispute that she
received the I.G. notice within five days of the date of the notice. Therefore, the
date of receipt of the I.G.’s June 30, 2008 notice is presumed to be July 5, 2008,
and that is the date on which the 60-day period in which Petitioner could request a
hearing began to run. There is no dispute that the I.G.’s notice letter included an
attachment that advised Petitioner of her right to file a request for hearing within
60 days and the regulatory requirements to accomplish the filing. Because the
1.G.’s notice is presumed to have been received by Petitioner on July 5, 2008,
Petitioner had until September 3, 2008 to file her request for hearing. Petitioner
does not dispute that she received the I.G.’s notice and she offers no explanation
for why she waited until October 23, 2008 to request an ALJ hearing.

The regulations are clear that I “will dismiss” a hearing request where a petitioner’s
hearing request is not timely filed. 42 C.F.R. § 1005.2(e)(1). The regulation at 42
C.F.R. § 1005.2(e)(1) gives me no discretion to waive a late filing or to grant an
extension of time in which to file a request for hearing.

Accordingly, Petitioner’s request for hearing must be dismissed.
IIL. Conclusion
For the foregoing reasons, Petitioner’s request for hearing dated October 23, 2008,

is dismissed.

/s/
Keith W. Sickendick
Administrative Law Judge

